          Case 4:21-cv-00038-BMM Document 11 Filed 06/09/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MONTANA
                                GREAT FALLS DIVISION

  KRISTIN MAYER, as conservator for                    Cause No. 4:21-CV-00038-BMM-JTJ
  Dexxon Butler,

                      Plaintiff,                       ORDER GRANTING EXTENSION AND
                                                       VACATING PRELIMINARY
  -vs-                                                 PRETRIAL CONFERENCE AND
                                                       DEADLINES PENDING RESOLUTION
  MADISON ADOPTION ASSOCIATES                          OF DEFENDANT’S MOTION TO
  LTD.,                                                DISMISS FOR LACK OF PERSONAL
                                                       JURISDICTION
                      Defendant.


         Defendant has filed a motion to dismiss for lack of personal jurisdiction (Dkt. #4.) By

agreement of the parties, Defendant will be producing limited jurisdictional discovery in the next

30 days. There being no objection, IT IS HEREBY ORDERED that Plaintiff’s Motion for an

Extension to respond to Defendant’s Motion to Dismiss is GRANTED. Upon receipt of that

discovery, Plaintiff will have 21 days to file her responsive brief to Defendant’s Motion to Dismiss.

         On June 3, 2021, the Court issued an order setting a preliminary pretrial conference and

attendant deadlines. (Dkt. #9.) In the interests of judicial economy and efficiency, the Preliminary

Pretrial Conference is VACATED and the pretrial conference deadlines are STAYED pending

resolution of Defendant’s Motion to Dismiss.

         DATED this 9th day of June, 2021.

                                               Court
